932 F.2d 970
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harvey F. WACHSMAN, Plaintiff-Appellant,v.Robert M. BROWN, Judge, Defendant-Appellee.
No. 90-3908.
United States Court of Appeals, Sixth Circuit.
May 9, 1991.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and COHN, District Judge.*

ORDER

2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
The court finds, that while this is not a case which is, in the classic phrase, capable of repetition yet evading review, the case is nonetheless moot and is dismissed on that basis.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation